Verdict was rendered for plaintiff and defendant moves for new trial on the customary grounds. Tbe plaintiff claimed that he was deceived by the defendant in a trade for exchange of horses, that the defendant stated, when the trade was made, that the horse was ‘ ‘all right in every way,” that the horse, in fact, was wind broken and of an ugly disposition, which facts were well known by the defendant at the time the trade was made, that finally the horse sickened and died. The defendant denied any representations as to the conditions of the horse at the time of the trade, and urged that the plaintiff’s ill treatment of the horse after he obtained him was the real cause of the bad condition of the horse and of his death.
We must judge the testimony from the colorless pages of a printed record. The jury saw the witnesses, heard them testify and weighed the testimony in the light of such opportunity to see and hear. We have examined the record carefully and are unable to say that the verdict, based upon the testimony as the jury saw and heard the witnesses, was so clearly wrong, or was the result of such bias or prejudice, as would warrant us in declaring that the verdict is a palpable error. Motion overruled. Shaw & Thornton, for plaintiff. Powers & Guild, D. L, Theriault, and Benedict F. Maher, for defendant.